Opinión disidente del
Juez Asociado Señor Díaz Cruz en la que concurren los Jueces Asociados Señores Torres Rigual y Negrón García.
San Juan, Puerto Rico, a 30 de noviembre de 1976
Este caso ilustra el valor y sabiduría del principio universal de que a nadie se le ha de imponer responsabilidad por lo que totalmente desconoce, máxime cuando no bastarán para librarlo de su ignorancia ni las más avanzadas técnicas ni desarrollos científicos.
Frente a un camión que rodaba por la Carretera Estatal Núm. 887, que es una vía pública de tránsito en buen estado de conservación, se abrió la tierra inesperada y súbitamente *401formándose un hoyo de unos cinco pies de profundidad donde cayeron conductor y vehículo resultando en la pérdida total de éste que la sala de instancia indemnizó condenando al Estado al pago de $10,000.00 a su dueño.
Disiento de la opinión del Juez Rigau que al proponer la confirmación de la sentencia recurrida invoca la letra del Art. 404 del Código Político (3 L.P.R.A. see. 422) que dispone:
“El Estado Libre Asociado de Puerto Rico será responsable civilmente de los daños y perjuicios que se ocasionen a las per-sonas, o propiedades por desperfectos, falta de reparación o de protección suficientes para el viajero en cualquier vía de comuni-cación perteneciente al Estado Libre Asociado y a cargo del Departamento de Obras Públicas, excepto donde se pruebe que los desperfectos de referencia fueron causados por la violencia de los elementos y que no hubo tiempo suficiente para remediar-los.”
Al imponer responsabilidad al Estado porque de pronto se abra la tierra en algún punto de nuestro sistema vial estaríamos sentando doctrina de responder por lo desconocido, lo imprevisible y hasta por lo misterioso. Ni aun los geó-logos pueden anticipar los estremecimientos telúricos en esta Isla situada al borde de la Trinchera del Atlántico por lo que resulta oneroso e irreal exigir del Departamento de Obras Públicas que adivine cuándo y dónde se va a hundir un pedazo de patria. Los hundimientos súbitos no responden únicamente a la trepidación sísmica; son causados también por el efecto acumulativo de corrientes de agua subterránea y de superficie desviadas por la construcción que satura el país, por la vibración del tráfico vehicular, por las inunda-ciones y aun por las lluvias normales. De esta realidad notoria e indisputable podemos tomar conocimiento judicial. Art. 36(8) Ley de Evidencia (32 L.P.R.A. see. 1711(8)). Se puede y se debe exigir responsabilidad a quien tiene en su mano evitar el acto u omisión dañosa, pero no a quien carece de medio alguno para advertirlo o anticiparlo.
*402Es a la luz de estas realidades físicas irreducibles que debe leerse el citado Art. 404 que al fijar responsabilidad civil en el Estado por daños originados en “desperfectos, falta de reparación o de protección suficientes para el via-jero en cualquier vía de comunicación” se refiere a desper i fectos conocibles o revelados, porque sólo contra éstos opera la defensa inserta en el estatuto más adelante de que “no hubo tiempo suficiente para remediarlos.” Responde el Estado bajo el citado Art. 404 sólo cuando no repara o remedia a tiempo el desperfecto. En el fluir natural de la razón, para reparar o remediar primero se ha de conocer o advertir lo que necesita reparación o remedio. El desperfecto cobra rea-lidad y existencia cuando muestra sus feos contornos o aun cuando sin mostrarse a los ojos se anuncia irrumpiendo en el campo de la previsibilidad. Un puente mal diseñado puede ser agradable a la vista pero de tenebrosa potencialidad para el ingeniero que conoce su defecto. El desperfecto se materia-liza en el conocimiento, no exclusivamente visual, de quien ha de repararlo. Mientras no haya ese conocimiento inducido, la condición peligrosa yace en un campo abstracto e ignoto donde no operan las normas de responsabilidad civil. Hasta tanto no se revela el desperfecto como tal no nace la respon-sabilidad pública.
La base verdadera de la negligencia está en la conducta que ha de identificarse como capaz de generar irrazonable peligro para los demás. Pero esa conducta no es un estado de la mente, sino que ha de informarse por una realidad ex-terna revelada. Negligencia, dice Prosser, es cuestión de peligro conocible de daño. Law of Torts, pág. 145, Cuarta Edición (1971). Y añade: “Negligencia es conducta que cae debajo del estándar establecido por ley para la protección de otros contra un irrazonable riesgo de daño. La idea de riesgo necesariamente implica un peligro conocible, basado en algún conocimiento de los hechos existentes, y la inferencia razona-*403ble de que el daño puede ocurrir, [1] Riesgo es un peligro aparente, o que debería ser aparente, para el que está en la posición del actor. La culpa en su conducta ha de estimarse a la luz de las posibilidades aparentes para él al tiempo [del suceso], y no en apreciación retrospectiva ‘con la sabiduría que nace del evento’.” (2) Ibid, pág. 146.
El Estado recurrente se confrontó en este caso con un pe-ligro súbito, inesperado en tiempo y lugar, que no le permitió ejercer la acción protectora del viajero que es cuanto exige la ley. No hay diferencia en el ámbito de responsabilidad pública entre la peña que se desprende y al deslizarse hacia la carretera cae sobre el vehículo matando a dos niños, (Rivera v. Pueblo, 76 D.P.R. 404 (1954)), y la superficie que de pronto se quiebra frente al camión que avanza. En ambos el evento causante del daño crea una situación peli-grosa instantánea en una vía pública que hasta el momento mismo del siniestro era segura. Ni en Rivera ni en el caso de autos hubo indicio previo que creara en el demandado la ex-pectación o espera de lo que habría de ocurrir. Ese factor de lo desconocido que exime de responsabilidad al Estado en este caso fue ya proyectado por este Tribunal por voz del Juez Pérez Pimentel al expresar en Rivera v. Pueblo, supra: “Si bien el desprendimiento de la roca en cuestión desde el sitio donde se hallaba — a 96 metros del centro de la carre-tera — era algo que estaba dentro del campo de las posibili-dades, difícilmente puede sostenerse que El Pueblo pudo pre-ver las probabilidades de tal desprendimiento y menos aún que las razonables y naturales consecuencias de permitir que dicha roca permaneciera en el sitio donde originalmente se hallaba serían su súbito desprendimiento y el consiguiente *404daño a un semejante, especialmente si se toma en considera-ción la falta de conocimiento por parte de El Pueblo del es-tado en que se encontraba la roca desprendida y la ausencia total de prueba en el récord de que corrientemente ocurrie-ran desprendimientos similares en ese sitio y de lo cual tenía el demandado algún conocimiento.” Ibid. pág. 409.
A los fines de responsabilidad del Estado bajo el Art. 404 del Código Político “desperfecto” es únicamente el conocible, aquella falta o condición peligrosa en la vía pública que ha cobrado existencia real perceptible por un tiempo razonable dentro del cual pueden y deben los empleados de Obras Pú-blicas tomar las medidas para corregirla y proteger a los que transitan por la carretera.
El suceso que causó la pérdida del camión del recurrido fue un accidente fortuito, uno de tantos riesgos del camino como derrumbes, rayos, desprendimientos y patinazos im-previsibles producidos por fuerzas fuera del control del de-mandado recurrente y que éste no viene obligado a cubrir como asegurador.
El anuncio de la nueva figura del “desperfecto instan-táneo”, descarta todo principio de razonabilidad y hace al Estado responsable por sucesos engendrados en el arcano misterioso,(3) abrazándose indebidamente a una visión de responsabilidad objetiva (estricta o absoluta) en el Art. 404 del Código Político, que si bien se ajusta para quien maneja dinamita o plantas nucleares, no ha lugar en la esfera de administración, conservación y policía de carreteras regulada por la Ley Núm. 54 de 30 de mayo de 1973 (9 L.P.R.A. sec. 2101 y ss.). Puig Brutau llama al principio de responsabili-dad estricta “supervivencia” y “fenómeno peculiar del De-*405recho primitivo.” (Fundamentos de Derecho Civil, Ed. 1956, Tomo 2, Vol. 2, págs. 677, 679) y al rechazar su aplicación ciega e indiscriminada se une a Castán en su magistral ad-vertencia: “en realidad son los Tribunales los que han de resolver las cuestiones derivadas del nexo causal, guiándose más que de teorías abstractas, del criterio que. en cada caso puede conducir a una solución justa.” Ibid, pág. 685; Castán Tobeñas, Derecho Civil Español, Tomo 4, Novena Ed. (1961), pág. 853.
También se muestra liberado del dogma el criterio jurí-dico norteamericano, reflejo auténtico del país del que ad-quirimos dicho Art. 404, recogido en Blashfield: “Una auto-ridad de carreteras está obligada a anticipar lo que es razo-nable y probable, y no lo remotamente posible. La regla general relativa al deber de construir y mantener calles y carreteras de manera que resulten seguras para el viajero excluye responsabilidad por consecuencias derivadas de eventos raros o extraordinarios.” Automobile Law & Practice, Tercera Ed., Vol. 4, sec. 161.22 (pág. 340); Roberts v. Town of Eaton, 144 N.E. 667; City of Dallas v. Maxwell, 248 S.W. 667.
El tipo de evento súbito e inesperado, el desperfecto ins-tantáneo que motiva este recurso, es riesgo propio del con-trato de seguro. El derecho de licencia (tablilla) no puede concebirse con naturaleza de prima que una vez pagada obli-gue al Estado como asegurador de cuanto suceso ocurra en las vías públicas.
Ya este Tribunal señaló la recta inteligencia del Art. 404 del Código Político en Rivera v. Pueblo, supra. No puede exi-girse responsabilidad a quien no comparte el guardado y mis-terioso secreto generador del daño, ni reparar con dinero de los contribuyentes el riesgo que en el orden jurídico y social propiamente ha de cubrirse con póliza de seguro.
Revocaría la sentencia recurrida.

(1) Art. 1058 Código Civil — “Fuera de los casos expresamente mencio-nados en la ley, y de los en que así lo declare la obligación, nadie respon-derá de aquellos sucesos que no hubieran podido preverse, o que previstos, fueran inevitables.” 31 L.P.R.A. sec. 3022.


 Cardozo, C. J., en Greene v. Sibley, Lindsay & Curr Co., 257 N.Y. 190; 177 N.E. 416.


 Determinó el juez de instancia que “En el lugar del accidente no habían [s-ic] signos externos que implicasen un estado de peligrosidad en dicho sitio; [que] la prueba de ambas partes estableció que la carretera, en las proximidades del sitio del accidente, aparentaba estar en buenas con-diciones,”